Title: Thomas Jefferson to Reuben Perry, 9 August 1812
From: Jefferson, Thomas
To: Perry, Reuben


          Sir Monticello Aug. 9. 12. 
          I shall set out for Poplar Forest within about 10. days or a fortnight from this time, and have to request that you will be ready to come there on notice of my arrival and lay all the grounds for the plaistering while I am there. in this I hope you will not fail me.
          I shall have then to propose to you a large job to be executed here; to wit a barn, which with it’s sheds will be 66 by 42. feet, to be executed this winter or early next spring as may suit you. the sawing will be done at my own sawmill which is now far advanced. you will think of this & make up your mind before I see you. Accept my best wishes.
          
            Th:
            Jefferson
        